DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 07/19/2022 and 02/18/2021 have been considered by the Examiner and made of record in the application file.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
In claims 1-4, the claim elements:
“means for performing…”
“means for automatically…”
are limitations that invokes 35 U.S.C. 112, sixth paragraph or 112(f). Claim limitations as disclosed above have been interpreted under 35 U.S.C. 112, sixth paragraph or 112(f), because it uses a non-structural terms coupled with functional language as underlined in the above claim elements without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-4 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification and drawings shows that the following appears to be the corresponding structure described in the specification of the instant application publication for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  see “Hardware Configuration”, paragraphs 37-42
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 8 is directed to non-statutory subject matter.  The broadest reasonable interpretation of the claim in light of the specification concludes that the claim as a whole covers a transitory signal since the definition of “medium” leaves open the possibility that the medium could be transitory (see paragraph 39).  Please amend claim 8 to recite the computer readable recording medium is non-transitory.
Appropriate correction is required.

Allowable Subject Matter
	Claims 1-7 are allowed.  Claim 8 would be in condition for allowance if amended to overcome the 35 USC 101 rejection.
	Mehta (US 2019/0295260 A1) discloses extracting image data from an image ; performing one or more semantic segmentations on the extracted image data ; introducing one or more classifiers to each of the one or more semantic segmentations , each of the one or more classifiers assigning a probability to one or more classes of objects within the image ; and generating a segmentation mask from the one or more semantic segmentations.
Onishi (US 2006/0067570 A1) discloses a defect candidate image generator for generating a binary defect candidate image representing a defect candidate area in an inspection image by comparing the inspection image with a reference image, in an inspection image masking part the inspection image is masked with the defect candidate image to obtain a masked inspection image. In a feature value calculation part, an autocorrelation feature value is obtained from the masked inspection image, and outputted to a classifying part. The classifying part comprises a classifier outputting a classification result on the basis of the autocorrelation feature value and a classifier construction part for constructing the classifier by learning. It is thereby possible to easily perform the high accurate classification of defect candidate using the autocorrelation feature value which is hard to characterize as compared with geometric feature value or feature value representing density.
However, neither Mehta nor Onishi, either alone or in combination, discloses “a means for performing a first masking process of masking a pixel region not to be inspected by computing pixel values of corresponding pixels of an inspection image including a pixel region to be inspected and the pixel region not to be inspected and a mask image including a pixel region that has a pixel value for masking the pixel region not to be inspected and that is associated with the pixel region not to be inspected; a means for performing an intermediate process for extracting a feature image from the inspection image on which the first masking process has been performed through a convolutional neural network; a means for performing the same process as the intermediate process on the mask image; and a means for performing a second masking process of masking the pixel region not to be inspected by computing pixel values of corresponding pixels of the inspection image on which the intermediate process has been performed and the mask image on which the same process as the intermediate process has been performed”.

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                         
Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665